Name: Commission Regulation (EC) No 1838/96 of 24 September 1996 fixing the coefficients applicable to cereals exported in the form of Scotch whisky for the period 1996/97
 Type: Regulation
 Subject Matter: economic analysis;  plant product;  beverages and sugar;  trade policy;  Europe
 Date Published: nan

 25. 9 . 96 EN Official Journal of the European Communities No L 244/3 COMMISSION REGULATION (EC) No 1838/96 of 24 September 1996 fixing the coefficients applicable to cereals exported in the form of Scotch whisky for the period 1996/97 refunds for exports to Liechtenstein, Iceland and Norway; whereas, therefore, pursuant to Article 7 (2) of Regulation (EEC) No 2825/93 , account should be taken of this in the calculation of the coefficient for 1996/97; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 2825/93 of 15 October 1993 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards the fixing and granting of adjusted refunds in respect of cereals exported in the form of certain spirit drinks ('), as amended by Regulation (EC) No 3098/94 (2), and in particular Article 5 thereof, Whereas Article 4 ( 1 ) of Regulation (EEC) No 2825/93 provides that the quantities of cereals eligible for the refund are to be the quantities placed under control and distilled, weighted by a coefficient to be fixed annually for each Member State concerned; whereas that coefficient expresses the ratio between the total quantities exported and the total quantities marketed of the spirituous beverage concerned on the basis of the trend noted in those quantities during the number of years corre ­ sponding to the average ageing period of the spirituous beverage in question; whereas, in view of the information provided by the United Kingdom on the period 1 January to 31 December 1995, the average ageing period in 1995 was eight years for Scotch whisky; whereas the coefficients for the period 1 July 1996 to 30 June 1 997 should be fixed; Whereas Article 10 of Protocol 3 to the Agreement on the European Economic Area (3) precludes the grant of Article 1 For the period 1 July 1996 to 30 June 1997, the coeffi ­ cients provided for in Article 4 of Regulation (EEC) No 2825/93 applying to cereals used in the United Kingdom for manufacturing Scotch whisky shall be as set out in the Annex . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 September 1996 . For the Commission Franz FISCHLER Member of the Commission (!) OJ No L 258 , 16. 10 . 1993, p. 6. (2) OJ No L 328 , 20. 12. 1994, p. 12 . 0 OJ No L 1 , 3 . 1 . 1994, p. 1 . No L 244/4 EN Official Journal of the European Communities 25. 9 . 96 ANNEX Coefficients applicable in the United Kingdom Coefficient applicable Period of application to barley processed into malt used in the manufacture of malt whisky to cereals used in the manufacture of grain whisky 1 July 1996 to 30 June 1997 0,569 0,603